Title: To Thomas Jefferson from John Langdon, 27 September 1802
From: Langdon, John
To: Jefferson, Thomas


          
            Sr.
            Portsmo. Septem 27th. 1802
          
          Permit me to name Capt Hopley Yeaton to command the Revenue Cutter at this port; this gentleman formerly held this Station, and was dismissed for the same reasons and at the same time (by the late President) that Mr. Whipple and Mr. Gardner were he is an able Seaman, an honest man and good old officer—I have mentioned his name to Mr. Gallitin—
          I pray you Sr. to accept of my best wishes and believe me with the highest consideration sincerly—
          your’s &c
          
            John Langdon
          
        